                                                            Exhibit 10(a)

 

 

 

 

December 19, 2002

 

Mr. David N. Farr
Chief Executive Officer
Emerson Electric Co.
8000 W. Florissant Ave.
St. Louis, MO 63136

Dear David:

I am writing to confirm our discussions on September 30, 2002 about my
compensation for the recently concluded fiscal year (2002). As you know, during
the year I was paid monthly at the annual rate of $700,000. As my employment
agreement (dated December 11, 2000) calls for minimum compensation of $900,000
per year, we envisioned that the difference would be part of any bonus award to
me by Emerson.

As we discussed, in light of the continuing problems with the economy and their
impact on Emerson's performance, I elected to forego any further compensation
for the year. My waiver of compensation applies only to this past year, and my
employment agreement remains in effect in all respects for future years.

 

Sincerely,

  

/s/ Charles F. Knight      



    Charles F. Knight



 

 

 